Action to recover damages for personal injuries alleged to have been sustained through the negligence of defendants. Order denying plaintiff’s motion for examination of-defendants before trial modified on the law and the facts by striking out everything following the words “ hereby is ” and inserting in place thereof the following: “ granted as to items 3 and 4, and in other respects denied.” As so modified, the order, in so far as appealed from, is *966affirmed, without costs. Defendants being willing to adroit operation and control, plaintiff withdraws items 1 and 2; and defendants being willing to furnish a copy of the release, examination as to items 5 and 6 is unnecessary. It was an improvident exercise of discretion to .deny the examination as to items 3 and 4. (Ehrlich v. New York Central R. R. Co., 251 App. Div. 721; Foley v. Long Island R. R. Co., 242 id. 780.) The examination is to take place in Westchester county. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur. Settle order on notice.